NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



STEVEN E. SOULE,                           )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D16-3231
                                           )
U.S. BANK NATIONAL ASSOCIATION,            )
as trustee for BNC Mortgage Loan           )
Trust 2007-1 Mortgage Pass-Through         )
Certificates, Series 2007-1,               )
                                           )
             Appellee.                     )
                                           )

Opinion filed May 2, 2018.

Appeal from the Circuit Court for Pasco
County; Kemba Lewis, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa; and Latasha Scott of Lord Scott,
PLLC, Tampa, for Appellant.

David S. Ehrlich of Blank Rome LLP, Fort
Lauderdale, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and CRENSHAW, JJ., Concur.